Citation Nr: 0118365	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  97-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to secondary service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran had active service from October 1961 to August 
1965.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in North Little 
Rock, Arkansas.  In June 1998 the Board granted an earlier 
effective date for the grant of service connection for 
postoperative residuals, otitis media with recurrent 
cholesteatoma and remanded the issue of secondary service 
connection for a psychiatric disorder.   


FINDINGS OF FACT

1.  Service connection is currently in effect for 
labyrinthitis with tinnitus and dizziness rated as 30 percent 
disabling, bilateral hearing loss rated as 20 percent 
disabling, and chronic otitis media, postoperative status 
cholesteatoma, rated as 10 percent disabling.

2.  The veteran's psychiatric disorder, currently diagnosed 
as a dysthymic disorder, is aggravated by his service-
connected tinnitus.


CONCLUSION OF LAW

The veteran's psychiatric disorder, currently diagnosed as a 
dysthymic disorder, is aggravated by his service-connected 
tinnitus.  38 C.F.R. §§ 3.102, 3.310(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records are negative for any 
psychiatric pathology.  

In June 1990, the RO granted service connection for hearing 
loss.  In June 1993 the Board granted service connection for 
tinnitus secondary to his service connection hearing loss.  
In July 1997 the RO granted service connection for 
labyrinthitis and postoperative residuals of otitis media 
with recurrent cholesteatoma.  The service connection 
tinnitus was then rated as part of the service-connected 
labyrinthitis.

Service connection is currently in effect for labyrinthitis 
with tinnitus and dizziness, rated as 30 percent disabling, 
bilateral hearing loss rated as 20 percent disabling, and 
chronic otitis media, postoperative status cholesteatoma, 
rated as 10 percent disabling.

The first records relative to any psychiatric pathology are 
dated in June 1991 when he went to a VA psychiatric 
outpatient clinic for complaints of nervousness.  At the VA 
mental health clinic in July 1991, the diagnoses included 
generalized anxiety disorder and obsessive-compulsive 
personality trait.  There are extensive subsequent VA 
outpatient treatment records that show psychiatric diagnoses 
that include dysthymic and anxiety disorders.  

A VA psychiatrist examined the veteran in February 1999.  He 
reviewed the veteran's claims file.  The diagnoses included 
dysthymic disorder.  The examiner commented that he did not 
find evidence that the veteran's depression was caused by any 
service-connected disability.  He said that he thought the 
veteran's depression may be aggravated by his tinnitus, 
although it was difficult to comment on the degree of 
aggravation.  

The veteran was described as very imprecise in regard to the 
timing of his depression verses the exacerbation of the 
tinnitus.  The examiner concluded that it was most likely 
that the majority of the veteran's depression was secondary 
to the veteran's childhood history of abuse and his reactions 
as he described them.  


Analysis

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

In this regard, the veteran was notified in the statement of 
the case and supplemental statement of the case of 
appropriate law and regulations and the requirements 
necessary to establish his claim.  Also, in conjunction with 
a Board remand, the RO has obtained additional medical 
records identified by the record.  The veteran has also 
undergone a VA examination.  As such, the Board concludes 
that VA's duties have been fulfilled.  

Service connection may be granted for disability which is 
proximately due to or the result of service- connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a claim, the benefit of the doubt in 
resolving the issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).

The VA psychiatrist who examined the veteran in February 1999 
has reasonably identified the veteran's tinnitus as an 
aggravating factor in his dysthymic disorder.  There is no 
medical evidence to the contrary.  Thus, this issue falls 
squarely under the holding in Allen, supra.  While the VA 
examiner's opinion is somewhat equivocal and he identifies 
other factors as the source of the majority of the veteran's 
depression, it appears that there a relative equipoise as to 
whether the veteran's dysthymic disorder is aggravated by the 
service-connected tinnitus.  In such a situation, the benefit 
of the doubt is given to the veteran and secondary service 
connection for a dysthymic disorder is warranted.  The Board 
notes that, although the examiner indicated that it was 
difficult to comment on the degree of aggravation, 
identifying the additional disability was not ruled out.  


ORDER

Service connection for a dysthymic disorder on a secondary 
basis is granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

 

